Citation Nr: 1743581	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-05 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to an increased, compensable disability rating for club left foot with degenerative joint disease (left foot disability) prior to May 1, 2017. 


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran retired from service with the United States Air Force after serving on active duty from February 1982 to February 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and May 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The August 2012 rating action awarded service connection and assigned a non-compensable disability evaluation for the left club foot, effective from March 1, 2012, the first day of the month after the Veteran retired from service.  The May 2017 rating action granted a 20 percent evaluation for the disability effective from May 2017.  The Veteran withdrew his appeal with respect to the benefit assigned as of May 2017.  Therefore, the issue remaining is for the period prior to May 2017.  

The Board notes the Veteran is presently unrepresented.  Although he was previously represented by the Disabled Veterans of America, in an August 2017 Statement in Support of Claim, he revoked their representation.  See August 2011 VA Form 21-22; August 2017 Report of General Information; August 2017 Letter from the Veteran.  See 38 C.F.R. § 14.631(f)(1) (2016).    

In October 2016, the Veteran filed a timely Notice of Disagreement (NOD) with an September 2016 rating decision by the RO granting service connection for post-traumatic stress disorder (PTSD) and assigning a 30 percent disability rating, effective March 18, 2016.  The RO has acknowledged receipt of each of this NOD and his initiation of an appeal with respect to this claim.  See November 2016 Letter to Veteran.  Therefore, it is clear the RO is still developing this claim and no action is required by the Board at this juncture.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In September 2017 the Veteran filed a timely NOD with an August 2017 rating decision by the RO granting a temporary 100 percent disability rating based on surgical or other treatment necessitating convalescence for sinusitis effective June 28, 2017, and special monthly compensation based on housebound criteria from June 28, 2017 to August 1, 2017.  As the RO has not been given the opportunity acknowledge his initiation of an appeal and develop the claim, the Board will defer action at this time.  See Manlincon, supra.

The Veteran also appears to have raised issues concerning the calculation of payment for the award of benefits following from the grant of service connection for PTSD (see VA Form 21-0958, dated in November 2016, post marked 14 Nov 2016); and the calculation of remaining months of education benefits, ( see VA Form 21-0958, dated in May 2017, stamped as received May 22, 2017).  These matters do not appear to have been addressed by the RO and are referred to them for appropriate action.  


FINDINGS OF FACT

1.  Between March 1, 2012 and September 25, 2013, the Veteran's left foot disability was productive of pain and some limitation of dorsiflexion at the ankle.

2.  After September 25 2013, the evidence reasonably reflects the Veteran's foot disability has been productive of limitation of motion of the ankle and his toes tending to dorsiflexion.  

CONCLUSIONS OF LAW

1.  The criteria for an increased, compensable disability of 10 percent, but no higher, from March 1, 2012 to September 25, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5278 (2016).

2.  The criteria for an increased disability rating of 20 percent, but no higher, from September 26, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321(a), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71(a), DC 5278.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 and its implementing regulations impose obligations on the VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5100, 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).



I.  Procedural Posture

In a May 2017 letter the Veteran relayed that he no longer wished to pursue his increased, compensable disability rating claim for the left foot disability, prior to May 1, 2017, as the issue had been resolved by a May 2017 rating decision granting a 20 percent disability rating, effective May 1, 2017.  However, he expressly stated that he desired to continue with the appeal of the effective date assigned in the May 2017 rating decision.  See May 2017 Letter from the Veteran; see also June 2017 Notice of Disagreement; July 2017 Letter from the Veteran; August 2017 VA Form 9 (received by the VA on August 10, 2017); August 2017 VA Form 9 (received by the VA on August 26, 2017).

The Veteran contends the grant of a 20 percent disability rating by the RO in its May 2017 rating decision should extend back to February 29, 2012; the date he retired from service.  See May 2017 Notice of Disagreement (NOD); June 2017 NOD.

The Veteran was first granted service connection for the left foot disability by an August 2012 rating decision, which also assigned a non-compensable disability rating effective March 1, 2012.  In an August 2013 letter, the he expressed disagreement with the denial of service connection for the left foot disability.  As service connection had in fact been granted, there was no such appealable issue.  Contemporaneously, he also filed a claim for an increased, compensable disability rating for the left foot disability.  See August 2013 Application for Disability Compensation and Related Compensation Benefits.  As the August 2013 Application for Disability Compensation and Related Compensation Benefits was filed within one year of the RO's September 14, 2012 notification letter regarding the August 2012 rating decision, the RO interpreted it as an NOD with the August 2012 rating decision rather than a new claim for an increased, compensable disability rating.  See February 2014 Statement of the Case (SOC).  Thus, the earliest possible effective date is in fact March 1, 2012; the first date following his retirement from service.  See 38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. 
§ 3.400 (2016); see also DD Form 214.

Even though the earliest possible effective date is March 1, 2012, if the evidence of record does not support an entitlement to a 20 percent disability rating from that date, it cannot be granted.  See 38 C.F.R. § 3.400(o)(2) (the effective date will be the earliest as of which it is factually ascertainable based on all the evidence of record that an increased in disability had occurred).  As such, in this instance, the Veteran's claim for an earlier effective date of the 20 percent disability rating awarded in the May 2017 rating decision, is functionally a claim for an increased, compensable disability rating prior to May 1, 2017.  This affords the Veteran a more complete consideration of the evidence, beyond simply whether a 20 percent disability rating is supported by the evidence of record prior to May 1, 2017.

II.  Increased, Compensable Disability Rating for the Left Foot Disability

Preliminarily, the Board notes the applicable DC is 5278.  38 C.F.R. § 4.71a.  Under DC 5278, a 10 percent disability rating is warranted if the great toe is dorsiflexed, there is some limitation of dorsiflexion at the ankle, and definite tenderness under the metatarsal heads.  A 20 percent disability rating is warranted if all toes tended to dorsiflexion, there is limitation of dorsiflexion at the ankle to the right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A 30 percent disability rating is warranted if there is marked contraction of plantar fascia with dropped forefoot, all toes are hammer toes, very painful callosities, or marked varus deformity.  

Notwithstanding the diagnostic criteria contained in DC 5278, with respect to musculoskeletal disabilities, 38 C.F.R. § 4.40 recognizes the primary concern is the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, or endurance.  Thus, when evaluating musculoskeletal disabilities on the basis of limitation of motion, in addition to the relevant rating criteria, the VA must also consider factors such as: more or less movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations as well.  38 C.F.R. § 4.45.

In that regard, a part that becomes painful on use must be regarded as disabled.  
38 C.F.R §§ 4.40, 4.59.  In accordance with that recognition, 38 C.F.R. § 4.59 allows entitlement to at least the minimum compensable rating for a joint due to painful motion when limitation of motion is noncompensable.  38 C.F.R. §§ 4.40, 4.71a, Diagnostic Code 5003.  

Generally, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his left foot disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013), (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  However, he is not competent to render a medical diagnosis or opinion on such a complex medical question as range of motion; the presence of shortened plantar fascia; or a clinical evaluation of the severity of the contraction of plantar fascia, tenderness under the metatarsal heads, or varus deformity.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  The probative value of his lay statements as they concern the other disability rating factors specified in 38 C.F.R. §§ 4.40, 4.45, and 4.59 will be discussed below.

In terms of the medical evidence of record, while a review of the medical records for the relevant timeframe shows the left foot disability is mentioned on numerous occasions, the only medical records that discuss the disability in terms of the relevant diagnostic criteria are the VA Examination Reports.  See November 2011 General Medical VA Examination Report; September 2013 Flatfoot VA Examination Report; September 2013 Foot Miscellaneous VA Examination Report.  Naturally, the Board finds the VA Examination Reports of record are the most probative medical evidence of record. 

The Veteran was first afforded a VA examination in November 2011.  See November 2011 General Medical VA Examination Report.  During the examination, he reported that when he stands or walks he experience pain.  Even at rest, the pain is present.  However, he denied having any weakness, stiffness, swelling, or fatigue associated with his foot.  

Upon range of motion testing, the VA examiner documented the left ankle dorsiflexion was to 15 degrees without pain (normal being 20 degrees) and plantar flexion was to 40 degrees with evidence of pain at 40 degrees (normal being 45 degrees).  Id.; see 38 C.F.R. § 4.71a, Plate II.  There was active motion in the metatarsophalangeal joint of the left great toe.  See November 2011 General Medical VA Examination Report.  Upon repetitive use testing, there was no additional limitation of motion or function.  

With respect to the left foot itself, generally, the examination revealed no evidence of tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  More specifically, the VA examiner found there was no tenderness of the plantar surface on palpation; the alignment of the Achilles tendon was normal with nonweight-bearing and weight-bearing; there was no valgus present; while there was moderate mal-alignment of the left forefoot/midfoot, it could be corrected with manipulation; there was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or eversion of the whole foot; there was no evidence of pes cavus, hammer toes, Morton's Metatarsalgia, hallux valgus, or hallux rigidus; and there were no signs of abnormal weight-bearing such as callosities or any unusual shoe wear pattern.

Further, the VA examiner observed the Veteran did not have any limitations with standing and walking, and his gait was normal.  Even though he required arch supports and shoe inserts, he did not require orthopedic shoes, corrective shoes, foot supports, or build-up of the shoes.  However, the VA examiner noted his pain was not relieved by the corrective footwear.

The Veteran disagrees with the November 2011 VA examiner's findings.  Specifically, he asserts that he showed the VA examiner there was a large callus on his foot; there was tenderness; serious balance difficulties; some pain; and serious issues with pronation.  See May 2017 NOD; June 2017 NOD.  He avows that he explained to the VA examiner he had occasional minor ankle sprains as a result of these issues.  According to him, the VA examiner acknowledged there were an obvious varus deformity, supination, and pronation.  However, the VA examiner's findings expressly contradict these contentions.  See November 2011 General Medical VA Examination Report.  As the VA examiner is competent to provide evidence bearing on all aspects of the diagnostic criteria, the Board attaches greater probative weight to the November 2011 General Medical VA Examination Report.  

In light of the November 2011 VA examination's finding that there was some limitation of dorsiflexion at the ankle and the Veteran's lay statement that he experiences pain due to his left foot disability, the Board finds an increased, compensable disability rating of 10 percent is warranted from March 1, 2012 to September 25, 2013, when as explained below, a 20 percent evaluation is warranted.  See 38 C.F.R. § 4.71a, DC 5278; see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) (holding that the Board must examine the relevant evidence to determine whether it is possible to grant a higher percentage evaluation for a distinct period; this concept is known as the "staging" of ratings).  However, a disability rating in excess of 10 percent prior to September 2013 cannot be justified.  Even accepting his lay statement that he had tenderness under the metatarsal heads, it insufficient to distinguish between definite and marked tenderness.  Further, there is no evidence showing that all his toes tended to dorsiflexion, limitation of dorsiflexion at the ankle was to the right angle, or a shortened plantar fascia.  

The Veteran states the issues he relayed to the November 2011 VA examiner continued into 2013.  When he underwent a second  VA examination in September 2013, he relayed the same issues to that VA examiner.  See May 2017 NOD.

Following examination, the September 2013 VA examiner recorded there was no evidence of pain with use or manipulation; swelling; characteristic calluses; extreme tenderness of the plantar surface; decreased longitudinal arch height with weight-bearing; marked deformity; marked pronation; inward bowing of the Achilles tendon; marked inward displacement or severe spasm of the Achilles tendon on manipulation; Morton's neuroma and metatarsalgia; hallux valgus; hallux rigidus; pes cavus; malunion or nonunion of the tarsal or metatarsal bones; weakness; or evidence that the weight-bearing line fell over or was medial to the great toe.  This VA examiner also observed that his gait was normal, but he required the constant use of shoe inserts, which he reported stabilized his foot.  Of import, the VA examiner found there was evidence of hammer toe of the second, third, fourth, and little toes.  See September 2013 Foot Miscellaneous VA Examination Report; September 2013 Radiology Interpretation.  

Although the Veteran suggests there must have been a mix up with respect to the finding of hammer toes by the September 2013 VA examiner, the Board notes the September 2013 Radiology Interpretation of record is clearly associated with him.  See May 2017 NOD.  The September 2013 Radiology Interpretation indicates that an x-ray of the left foot revealed flexion deformities of the toes without, fracture, dislocation or other significant abnormality.  The impression documented stated that "[m]ultiple [hammer toes] are noted."

While a subsequent May 2017 VA examination, found no evidence of hammer toes, the May 2017 VA examiner did not reconcile the September 2013 VA examination findings with the current findings.  See May 2017 Foot Conditions VA Examination Report.  Thus, the Board cannot simply discount the September 2013 VA examination findings since the diagnostic criteria for a 30 percent disability rating contemplates the presence of hammer toes.  

Furthermore, unlike the November 2011 General Medical VA Examination Report, neither of the September 2013 Flatfoot VA Examination Report or September 2013 Foot Miscellaneous VA Examination Report include evidence bearing on limitation of dorsiflexion.  As a result, the September 2013 Flatfoot VA Examination Report and September 2013 Foot Miscellaneous VA Examination Report are deficient in that regard.  

Given that a 20 percent disability rating under DC 5278 is the maximum that can be awarded for limitation of dorsiflexion under DC 5278 and there is no feasible way to determine the Veteran's limitation of dorsiflexion in 2013 in the present, the Board resolves the deficiency in the September 2013 Flatfoot VA Examination Report and September 2013 Foot Miscellaneous VA Examination Report in the Veteran's favor and grants an increased disability rating of 20 percent for the left foot disability effective of September 26, 2013.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  However, the evidence of record, his lay statements included, is insufficient to warrant a disability rating in excess of 20 percent because it does not establish a marked contraction of plantar fascia with dropped forefoot, that all toes were hammer toes, very painful callosities, or a marked varus deformity.  

The Board must also consider increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 
38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions).  Other potentially applicable DCs are 5276, 5277, 5279, 5280, 5281, 5282, and 5283.  

A separate rating under DC 5276 for flatfoot need not be considered because the Veteran is already service-connected for bilateral pes planus under this DC.  Separate ratings under DCs 5277 for a weak foot, 5279 for metatarsalgia, 5280 or hallux valgus, 5281 for hallux rigidus; and DC 5283 for moderate malunion or nonunion of the tarsal or metatarsal bones cannot be substantiated because there is no evidence demonstrating atrophy of the musculature, distributed circulation, or weakness; metatarsalgia; hallux valgus; hallux rigidus; or malunion or nonunion of the tarsal or metatarsal bones.  

With respect to DC 5282 for hammer toes, a separate disability rating would constitute impermissible pyramiding as the diagnostic criteria under DC 5278 considers the presence of hammer toes of all toes for a 30 percent disability rating.  38 C.F.R. § 4.14; Esteban, supra.  Moreover, since the September 2013 Radiology Interpretation revealed only four of five toes were hammer toes, if a separate disability rating were assigned it would be evaluated at zero percent disabling.  




ORDER

Subject to the law and regulations governing the payment of monetary benefits, an increased, compensable disability rating of 10 percent, but no higher, prior to September 25, 2013 for the left club foot disability is granted.

Subject to the law and regulations governing the payment of monetary benefits an increased disability rating of 20 percent, but no higher, from September 26, 2013 for the left club foot disability is granted.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


